Citation Nr: 1331730	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  07-21 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), manic depression, and alcohol and drug abuse.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and K.A.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1981, with prior service in the Army Reserve, to include a period of active duty for training from August 1976 to November 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO found that new and material evidence had not been submitted to reopen the claims of service connection for hearing loss and residuals of a back injury, and denied service connection for an acquired psychiatric disorder and hepatitis C.  During the pendency of the appeal, the Veteran's claims file was transferred to the Newark, New Jersey RO.  The Veteran filed a notice of disagreement (NOD) with this determination in May 2005, and timely perfected his appeal in July 2007.

The Veteran was afforded a Central Office hearing before a Veterans Law Judge (VLJ) in January 2008.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

In November 2008 and May 2011, the Board remanded the claims on appeal for further development.  Regrettably, as outlined below, further development is necessary before the Board can proceed with the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

On the July 2007 Substantive Appeal, the Veteran requested to be scheduled for a Central Office hearing in Washington, DC.  The Veteran was afforded a hearing in January 2008 before a Veterans Law Judge who is no longer employed by the Board.  In an August 2013 letter, the Veteran was informed that the VLJ who conducted the January 2008 Central Office hearing was no longer employed by the Board, and was asked whether he wished to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §  20.707.  In a response received by the Board in September 2013, the Veteran indicated that he wished to testify at another hearing at his local regional office before a VLJ.  Accordingly, because the RO is responsible for scheduling hearings before the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO in Newark, New Jersey, before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


